Docket No. 105648.


                        IN THE
                   SUPREME COURT
                          OF
                 THE STATE OF ILLINOIS




In re MARRIAGE OF DANIEL GUTMAN, Appellee, and MARY
                 GUTMAN, Appellant.

                  Opinion filed November 20, 2008.



   JUSTICE BURKE delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Thomas, Kilbride,
Garman, and Karmeier concurred in the judgment and opinion.



                              OPINION

    This case concerns whether the trial court’s order terminating
maintenance to Mary Gutman was final and appealable without a
finding under Supreme Court Rule 304(a) (210 Ill. 2d R. 304(a))
when Mary’s civil contempt petition against Daniel Gutman was still
pending.
    The appellate court held that, although a civil contempt petition
is part of the underlying action, it does not, for purposes of Rule
304(a), raise a “claim for relief” in that action. Thus, according to the
appellate court, the circuit court of Lake County’s order terminating
maintenance was final and appealable without a Rule 304(a) finding.
The appellate court dismissed Mary’s appeal for lack of jurisdiction,
finding it untimely since it was filed more than 30 days after the final
order determining maintenance. 376 Ill. App. 3d 758.

                          BACKGROUND
    The parties’ marriage was dissolved on September 12, 1996. At
the time of dissolution, the trial court reserved the issue of
maintenance. In July 1999, the court entered an order requiring Daniel
to pay maintenance in the amount of $2,900 per month for a period
of three years.
    On June 21, 2002, Mary filed a motion seeking to continue and
modify the maintenance award. On July 3, 2002, the trial court
entered an agreed order granting Daniel until August 7, 2002, to file
a response to Mary’s petition, and ordered Daniel to continue making
maintenance payments until further order of the court. On August 20,
2003, Daniel filed a motion seeking to modify the judgment for
dissolution and to terminate maintenance.
    On September 18, 2003, Mary filed a petition for indirect civil
contempt, alleging that Daniel had stopped making maintenance
payments as of September 1, 2003, in violation of the July 3, 2002,
order. On September 25, 2003, the court entered a rule to show cause
against Daniel. The court set a date for hearing on the rule, together
with the parties’ pending maintenance petitions.
    Mary did not appear at the scheduled hearing. The court granted
Daniel’s petition to terminate maintenance and dismissed Mary’s
contempt petition. Mary successfully moved to vacate both
judgments, but on the next hearing date, Mary again failed to appear.
The court once again granted Daniel’s motion to terminate
maintenance and dismissed with prejudice Mary’s motion to continue
and modify maintenance. The court’s written order, entered on June
23, 2005, did not address the contempt petition, nor did it contain a
finding pursuant to Rule 304(a).
    On July 22, 2005, Mary brought a motion to vacate the June 23,
2005, order, which the trial court denied. Thirty-five days later, Mary
filed a motion to reconsider. The court denied the motion and Mary
appealed.
    The appellate court dismissed Mary’s appeal for lack of
jurisdiction. 376 Ill. App. 3d 758. The court held that, despite the

                                  -2-
pendency of the contempt petition, the trial court’s judgment granting
Daniel’s petition to terminate maintenance was a final judgment as to
all “claims for relief” in the dissolution action, subject to Rule 303(a).
The court held that the contempt petition did not raise a “claim for
relief” in the dissolution action, which would have required a Rule
304(a) finding, but that it was an original special proceeding
independent of the underlying case. 376 Ill. App. 3d at 764. Because
Mary failed to file her appeal within 30 days of the order granting
Daniel’s petition or within 30 days of the denial of her motion to
vacate, her appeal was untimely. 376 Ill. App. 3d at 759.
     We allowed Mary’s petition for leave to appeal (210 Ill. 2d R.
315(a)).

                            ANALYSIS
    At the outset, we consider a threshold issue–whether this appeal
should be dismissed because the appellate court judgment before us
is no longer legally in effect. Nine weeks after one panel of the
Appellate Court, Second District, filed its opinion in the case now
before us, a separate panel of the court expressly “overruled” that
decision in In re Marriage of Knoerr, 377 Ill. App. 3d 1042 (2007).
Approximately one month later, a third panel of the Appellate Court,
Second District, entered a ruling consistent with its holding in
Knoerr. See In re Marriage of Schwieger, 379 Ill. App. 3d 687
(2008). In Schwieger, the author of the decision before us, Justice
Grometer, specially concurred, stating that he still believed the
judgment was correct, but that he would abide by the Knoerr decision
“in the interest of providing clear guidance for our constituents.”
Schwieger, 379 Ill. App. 3d at 690 (Grometer, J., specially
concurring).
    Knoerr was decided on December 21, 2007. The petition for leave
to appeal in this case was granted on January 30, 2008. If, in fact,
Knoerr overruled the decision before us, then we would have granted
leave to appeal in a case that is no longer legally in effect and
dismissal would be warranted.
    We find, however, that the decision before us has not been
overruled. A panel, division, or district of the appellate court has no
authority to overrule another panel, division, or district. See Gillen v.

                                   -3-
State Farm Mutual Automobile Insurance Co., 215 Ill. 2d 381, 392
n.2 (2005) (“A decision of our appellate court may only be reversed
or overruled by this court”). Thus, despite its statement to the
contrary, Knoerr did not overrule this case. The Knoerr panel created
a conflict of authority by disagreeing with a decision from another
panel of a court of equal stature. We conclude, therefore, that the
appellate court decision we are reviewing remains in effect.
    Turning to the substance of this appeal, Mary contends that the
appellate court incorrectly held that the trial court’s order terminating
maintenance was a final and appealable order. According to Mary, a
postdissolution order that does not dispose of a pending petition for
rule to show cause does not constitute a final and appealable order in
the absence of a Rule 304(a) finding.
    Accordingly, she contends that without a final and appealable
order, the appellate court was without jurisdiction to rule and the
judgment must be vacated. In light of Mary’s argument, we first
address whether the order terminating maintenance was a final order.

                            I. Jurisdiction
   The question before us, whether an order is final and appealable
absent a Rule 304(a) finding where a contempt petition remains
pending, is one of law, which we review de novo. Robidoux v.
Oliphant, 201 Ill. 2d 324, 332 (2002).
   Rule 304(a) provides, in pertinent part:
           “If multiple parties or multiple claims for relief are
       involved in an action, an appeal may be taken from a final
       judgment as to one or more but fewer than all of the parties or
       claims only if the trial court has made an express written
       finding that there is no just reason for delaying either
       enforcement or appeal or both. *** In the absence of such a
       finding, any judgment that adjudicates fewer than all the
       claims or the rights and liabilities of fewer than all the parties
       is not enforceable or appealable and is subject to revision at
       any time before the entry of a judgment adjudicating all the
       claims, rights, and liabilities of all the parties.” 210 Ill. 2d R.
       304(a).


                                   -4-
     “An order is final and appealable if it terminates the litigation
between the parties on the merits or disposes of the rights of the
parties, either on the entire controversy or a separate part thereof.”
R.W. Dunteman Co. v. C/G Enterprises, Inc., 181 Ill. 2d 153, 159
(1998). Absent a Rule 304(a) finding, a final order disposing of fewer
than all of the claims is not an appealable order and does not become
appealable until all of the claims have been resolved. Marsh v.
Evangelical Covenant Church of Hinsdale, 138 Ill. 2d 458, 464
(1990). This court has defined a “claim” as “any right, liability or
matter raised in an action.” Marsh, 138 Ill. 2d at 465. The rule was
meant “to discourage piecemeal appeals in the absence of a just
reason and to remove the uncertainty which existed when a final
judgment was entered on fewer than all of the matters in
controversy.” Marsh, 138 Ill. 2d at 465.
     The appellate court below held that a contempt petition, although
a “part” of the underlying action, does not raise a “claim for relief” in
that action within the meaning of Rule 304(a). 376 Ill. App. 3d at 763.
Therefore, according to the court, the order terminating maintenance
was a final order as to all “claims” in the dissolution action and
required no Rule 304(a) finding to be final and appealable. We
disagree.
     The appellate court held that the pending contempt petition in this
case is entirely separate from the dissolution proceeding. In so doing,
the court departed from two previous decisions in which the opposite
conclusion was reached. See In re Marriage of Colangelo, 355 Ill.
App. 3d 383, 388-89 (2005) (absent a Rule 304(a) finding, a party
could not appeal the denial of a civil contempt petition while a
postdissolution petition to increase child support was pending); In re
Marriage of Alyassir, 335 Ill. App. 3d 998 (2003) (absent a Rule
304(a) finding, a party could not appeal a judgment on a
postdissolution petition to increase child support while a civil
contempt petition was pending).
     The appellate court held that “[a]lthough a civil contempt petition
is a part of the underlying action, it is nevertheless ‘an original special
proceeding, collateral to, and independent of, the case in which the
contempt arises.’ ” 376 Ill. App. 3d at 762, quoting Kazubowski v.
Kazubowski, 45 Ill. 2d 405, 415 (1970). In relying on the Kazubowski
decision, however, the appellate court ignored language immediately

                                   -5-
preceding and following the quoted statement. What we actually held
in Kazubowski was: “ordinarily an adjudication in a contempt
proceeding is final and appealable because it is an original special
proceeding, collateral to, and independent of, the case in which the
contempt arises where the imposition of the sanction does not directly
affect the outcome of the principal action.” (Emphases added.)
Kazubowski, 45 Ill. 2d at 414-15.
    The appellate court disregarded the language limiting the original
and special status to an adjudication of contempt. The court
unjustifiably expanded the language in Kazubowski to apply to the
pending contempt petition in the case at bar. No other court has held
a pending contempt petition to be an independent action separate
from the underlying case. Rather, the rule, which this court has
consistently held, is that only a contempt judgment that imposes a
sanction is a final, appealable order. See People ex rel. Scott v.
Silverstein, 87 Ill. 2d 167, 172 (1981) (“[t]he imposition of a sanction
for contempt is final and appealable because, although occurring
within the context of another proceeding and thus having the
appearance of being interlocutory, it is an original special proceeding,
collateral to and independent of, the case in which the contempt
arises”); Valencia v. Valencia, 71 Ill. 2d 220, 228 (1978) (“Generally,
it is held that where no punishment has been imposed an order
adjudicating one to be in contempt is not final and is not
reviewable”); People ex rel. General Motors Corp. v. Bua, 37 Ill. 2d
180, 191 (1967) (“The imposition of a fine or imprisonment as a
sanction for contempt is final and appealable because it is an original
special proceeding”); Lester v. Berkowitz, 125 Ill. 307, 308 (1888)
(“Had the court attempted to enforce obedience to its order by the
imposition of a fine ***, or by a definitive term of imprisonment, as
for contempt of court, the judgment of the court imposing such fine
or imprisonment would be final, and from which an appeal might be
taken”).
    Moreover, Supreme Court Rule 304(b)(5) provides that “[a]n
order finding a person or entity in contempt of court which imposes
a monetary or other penalty” is appealable without a Rule 304(a)
finding. 210 Ill. 2d R. 304(b)(5). It is clear from the language of the
rule that only contempt judgments that impose a penalty are final,
appealable orders. Until the entry of a contempt order imposing a

                                  -6-
sanction, a contempt petition provides no basis for obtaining
immediate appellate jurisdiction over any part of the case under Rule
304(b)(5).
    The rationale for authorizing immediate appellate jurisdiction
under Rule 304(b)(5) upon the entry of a contempt order imposing a
penalty does not apply when a contempt petition is merely pending
before the court. Litigation proceedings may linger for years before
a final judgment and the subject of a contempt judgment may face
incarceration or forfeiture of property. It would be unreasonable to
force a party to wait until final judgment on all issues before allowing
an appeal on the contempt ruling. Rule 304(b)(5) codifies this
distinction by allowing the contemnor to seek immediate review of
the finding and sanction imposed. However, this justification for
treating contempt petitions as separate proceedings for purposes of
appeal is not present when there has been no ruling and sanction
imposed.
    Accordingly, we reject the reasoning of the appellate court and
hold that Mary’s pending contempt petition was not a separate claim
independent of the dissolution action.

                          II. Abandonment
     Daniel concedes that the appellate court was incorrect when it
held that the contempt petition was a separate, independent claim.
Nevertheless, he contends that the appellate court’s finding that
Mary’s appeal is untimely is correct. According to Daniel, Mary
abandoned her contempt petition by failing to obtain a ruling in the
trial court before she filed her appeal. He contends that the trial
court’s order terminating maintenance was a final order that disposed
of all claims. Thus, Mary’s appeal of that order was untimely, having
been filed more than 30 days after the court’s denial of her motion to
vacate. See 210 Ill. 2d R. 303(a)(1) (notice of appeal must be filed
within 30 days after the entry of the order disposing of the last
pending postjudgment motion directed against the judgment or order).
     Daniel contends that because Mary took no action on the
contempt petition for two years, she abandoned the claim. He further
argues that Mary did not mention her contempt petition in her motion
to vacate or in her motion to reconsider and that she filed the instant

                                  -7-
appeal without first seeking a determination on the rule to show
cause. Moreover, Daniel contends that Mary’s abandonment of her
contempt petition is equivalent to a dismissal of the petition by the
circuit court. Therefore, he concludes that the abandoned contempt
petition is no longer a claim in the action and Mary’s appeal in this
case is untimely.
     In support of his position, Daniel relies on Mortgage Electronic
Systems v. Gipson, 379 Ill. App. 3d 622 (2008), and Rodriguez v.
Illinois Prisoner Review Board, 376 Ill. App. 3d 429 (2007).
However, we find Daniel’s reliance on these cases to be misapplied.
In Rodriguez the court held that “it is the responsibility of the party
filing a motion to request the trial judge to rule on it, and when no
ruling has been made on a motion, the motion is presumed to have
been abandoned absent circumstances indicating otherwise.”
(Emphasis added.) Rodriguez, 376 Ill. App. 3d at 433. In Mortgage
Electronic Systems, 379 Ill. App. 3d at 628, the court cited Rodriguez
for the same proposition. The Rodriguez court further held that “[a]
subsequently filed notice of appeal following the failure by a litigant
to obtain a ruling on a motion serves as an abandonment of the
previously filed motion.” Rodriguez, 376 Ill. App. 3d at 433.
     Rodriguez and Mortgage Electronic Systems are factually
distinguishable from the case at bar. In these cases, the parties raised
issues on appeal based on the substance of the petitions that were
never ruled on by the trial court and held to be abandoned. Here,
Mary’s appeal does not seek a ruling on her contempt petition. Mary
filed her contempt petition in the trial court, and a rule to show cause
was entered on September 25, 2003. The appellate court recognized
that Mary’s civil contempt petition was still pending at the time of her
appeal. 376 Ill. App. 3d at 759. There is no evidence in the record to
indicate that Mary intended to abandon the contempt petition. Nor is
there evidence that Daniel successfully moved to dismiss the petition
or that the trial court dismissed the petition sua sponte. The passage
of time in itself does not mean that the contempt proceeding was
dismissed. See, e.g., Hogan v. Braudon, 40 Ill. App. 3d 352, 354-55
(1976) (where the defendants made no motion to dismiss the lawsuit,
and the trial court did not dismiss suit on its own motion, 12-year
delay did not constitute dismissal as a matter of law). We reject
Daniel’s contention that Mary abandoned her contempt petition, and

                                  -8-
we find that the contempt petition was pending and undetermined at
the time of Mary’s appeal in this case.
    Accordingly, we hold that the trial court’s order disposing of the
parties’ maintenance petitions was not a final appealable order.
Because Mary’s contempt petition and the two maintenance petitions
raised claims for relief in the same action, the order terminating
maintenance was final as to fewer than all claims in the action.
Mary’s appeal, filed before the resolution of her contempt petition
and without a Rule 304(a) finding, was premature. See 210 Ill. 2d R.
304(a). A premature notice of appeal does not confer jurisdiction on
the appellate court. Marsh, 138 Ill. 2d at 469. Therefore, while we
reject the reasoning of the appellate court, we affirm the appellate
court’s dismissal of the appeal for lack of jurisdiction.

                         CONCLUSION
   For the foregoing reasons, we affirm the judgment of the appellate
court.

                                 Appellate court judgment affirmed.




                                 -9-